DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim uses the term “STICKYINT” and “CAPINTB” but the specification does not provided a definition for the terms and neither the terms is well-known in the art. Therefore, the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8, 9, 12, 13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babudri et al. (US 6,693,829 B2).
Regarding claim 1, Babudri teaches a system, comprising:
a memory array comprising one or more rows of memory cells and one or more columns of memory cells (Fig. 3, Array of memory cells 2); and
comparator circuitry (circuits READ 3 and MUX 4) operably connected to a respective column of memory cells in the one or more columns of memory cells, the comparator circuitry comprising:
a precompute circuit operable to produce a first precompute signal and a second precompute signal (Fig. 3, precompute circuit READ 3 produce read signals which are a result of reading the data from the memory cells and comparing to a reference to determine the data stored in the memory cells. D1 and D2 are first and second precompute signals); and
a select circuit (Fig. 3, MUX 4) operably connected to outputs of the precompute circuit and operable to:
receive a cell data signal from a memory cell in the respective column of memory cells (reading cell data signals from C1 and C2); and based at least on the cell data (data from cells C1 and C2 are used to select either D1 or D2).
Regarding claim 2, Babudri further teaches the system of claim 1, wherein the select circuit comprises a multiplexer (Fig. 3, MUX 4).
Regarding claim 6, Babudri further teaches the system of claim 1, wherein a signal level of the memory output signal is dependent on a signal level of a previous memory output signal (Fig. 3).
Regarding claims 8, 9, 12, 13, 17 and 20, the claims have similar limitations as claims 1, 2 and 6. Therefore, the claims are rejected under the same grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4, 7, 10, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babudri et al as applied to claim 1 above, and further in view of Venkataramanan et al. (US 8,787,058 B2).
Regarding claim 3, Babudri does not teach the system of claim 1, wherein the select circuit comprises a first transmission gate operably connected to a second transmission gate. However, transmission gates are well-known in the art and are known to be used for multiplexing function. Venkataramanan teaches a first transmission gate (Fig. 1, 114a) connected to a second transmission gate (114b) where both function as a multiplexer. 
Regarding claim 4, Babudri and Venkataramanan teach the system of claim 3, wherein the select circuit is operable to: receive the cell data signal and an inverted cell data signal; and based on the cell data signal and the inverted cell data signal, select either the first precompute signal or the second precompute signal to output from the comparator circuitry (Fig. 3 taught by Babudri and Fig. 1 taught by Venkataramanan).
Regarding claim 7, Babudri does not teach the system of claim 1, wherein the memory array is included in a static random access memory device. Babudri teaches the memory cells to be made of flash memory cells. However, SRAM are well-known and a person in the art would you use them for the faster speed comparing to flash. Venkataramanan teaches the use of SRAM memory cells (Fig. 1).
Regarding claims 10, 14, 15 and 18, the claims have similar limitations as claims 3, 4 and 7. Therefore, the claims are rejected under the same grounds of rejection. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babudri et al.
Regarding claim 19, the electronic device of claim 12, wherein the electronic device comprises a mobile device. Babudri does not explicitly teach the memory device to be used on a mobile device. However, it is an intended use limitation and it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use Babudri’s memory device in a mobile device. 

Allowable Subject Matter
Claims 5, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824